Order entered September 25, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00310-CV

                                ROBERT TREJO, Appellant

                                               V.

                                SAMANTHA HUY, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-05068

                                           ORDER
       We GRANT appellant’s September 23, 2014 unopposed motion for extension of time to

file reply brief and ORDER the brief be filed no later than October 20, 2014. No further

extensions will be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE